DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and is in response to communications filed on 3/17/2022 in which claims 1-3, 5-11, and 13-19 are presented for examination.

Drawings
Drawings have been acknowledged and are acceptable for examination purposes.

Specification
Specification has been acknowledged and is acceptable for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-11, 13-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Morozov et al. US 20110238637 A1 (hereinafter referred to as “Morozov”) in view of Arangali et al. US 20170091785 A1 (hereinafter referred to as “Arangali”) and further in view of Mansour et al. US 20140325598 A1 (hereinafter referred to as “Mansour”) and further in view of Bearden et al. US 20030097438 A1 (hereinafter referred to as “Bearden”).

As per claim 1, Morozov teaches:
A method for reconciling data sets from different data sources (Morozov, Abstract and paragraph [0020] – Reconciliation technique for datasets), 
said method comprising:
the uncertainty factor comprising a percentage of matching data fields of the data sets (Morozov, [0011] and [0020] – A statistical rule may be used to assist with identification of objects.  [0037] and [0038] – A new rule Identification Probability Threshold (IPT) may be set to a predefined configurable value);
Although Morozov teaches static data and dynamic data, Morozov doesn’t go into detail about incomplete datasets, however, Arangali teaches:
comparing said data sets using static data from the data sets to identify an incomplete dataset from the data sets (Arangali, [0052] – Suspect data is interpreted as forming a response to an incomplete dataset),
Although Morozov teaches a percentage for setting an identification probability threshold in paragraph [0057], Morozov doesn’t go into detail about determining certainty factor percentages based on different matches between different datasets where one dataset is an incomplete dataset, however, Arangali teaches:
wherein the incomplete dataset characterizes an endpoint of a networked environment by determining a certainty factor for the incomplete dataset, and wherein the method further includes: 
in response to determining a complete match between the incomplete dataset and the data sets, determining the certainty factor is equal to one hundred percent (Arangali, [0052] – Suspect data is interpreted as forming a response to an incomplete dataset, and a “close match” is interpreted as good enough for a 100% certainty factor); 
in response to determining the complete match between the incomplete dataset and the data sets, determining a threshold number of fields is not met, determining the certainty factor is equal to zero percent (Arangali, [0052] – If the score is below a second threshold, the MDM engine finds that there is no match); and 
in response to determining the threshold number of fields is met, and an incomplete match between the incomplete dataset and the data sets, determining the certainty factor is less than one hundred percent and greater than zero percent (Arangali, [0052] – If the score is between the first threshold and the second threshold, the MDM engine issues a report to the business user to request instructions on how to process this record);
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the application to modify Morozov’s invention in view of Arangali in order to take into account incomplete datasets; this is a simple substitution of field that isn’t matching and a missing field and is also obvious to try because datasets can either contain data inside the fields, or no data.  There would be a reasonable expectation of success because an incomplete or null field in a dataset wouldn’t match just a like a field that had data in it, but didn’t match.  Therefore, the outcome would be the same in these two scenarios.  Arangali also adds that there would be an advantage in acknowledging a “suspect” piece of data by having that data contribute to how the close match is determined (Arangali, paragraph [0052]-[0055])
performing a dynamic data matching when said uncertainty factor exceeds a predefined uncertainty threshold value, wherein said dynamic data matching comprises the following:
Although Morozov teaches identification rules for matching a dataset for source and target configuration objects in paragraph [0024], Morozov doesn’t explicitly mention certainty or confidence as a score or about dynamic communications being communications transmissions, however, Mansour teaches:
determining an uncertainty factor whether to reconcile said data sets based on an incomplete dataset from data sets (Mansour, [0016] – If the confidence or level of certainty of authentication is low, the authenticating service provider can trigger re-authentication of that user by asking the user more questions);
comparing dynamic communication data comprising data values indicative of a data communications transmission of the data sets, wherein said dynamic communication data comprises 
an average ping time (Mansour, [0014] – An authentication process may be enhanced by establishing and verifying an identification of the user's device that originates from intrinsic characteristics of the device's hardware, such as clock skew, and from other user-dependent characteristics, such as network latency.  Paragraph [0040] – Network latency is equivalent to ping), and 
determining the certainty factor based on said comparison of said dynamic communication data (Mansour, [0008] – Increased confidence results from authentication using the user device signatures, user identity determined from user identity material, database mapping of user device signatures to user identities, and comparison of a user device's particular network latency to network latency for the network relative to the server mapped by geography and scheduling aspects); and
reconciling one or more threshold data sets whose associated certainty factor exceeds a predefined certainty threshold value (Mansour, [0031] – If the signature that is generated by virtue of that subsequently sampled clock drift matches the user identity of that particular user (e.g., the service provider 106 has already sampled, stored, and mapped that particular drift for that particular user) then the authenticator's confidence in the user identification is increased and the authentication process can go forward).
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Morozov’s invention in view of Mansour in order to match dynamic communications transmission data as well as use threshold data; this is advantageous because it provides multiple ways to authenticate data, and providing a secondary way to match data is a known technique which would yield predictable results (Mansour, paragraph [0031]).
Morozov as modified doesn’t explicitly teach network hopes or entries in a traceroute table, however, Bearden teaches:
a number of network hops (Bearden, [0027], [0198] – Classes of hops, [0226] – Without any prior information on a network, paths that have more hops are likely to have more delay),
entries in a traceroute table (Bearden, [0027] and [0039] – Traceroute sequence, [0213] – The layer-3 path information, collected using traceroutes initiated by the endpoints during the call, is used to verify that the call path is following the predicted path based on router tables);
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Morozov’s invention as modified in view of Bearden in order to include a number of network hops and entries in a traceroute table; identifying network hops and traceroute entries is a known technique in the field of device identification for network connection purposes and would yield predictable results as providing more device identifier information to the teachings of Morozov (Bearden, [0027]).

As per claim 2, Morozov as modified teaches:
The method according to claim 1, wherein each of said data sets relates to an object to be managed by a systems management tool (Morozov, [0002] – Relates generally to the field of management of information technology (IT) services.  Paragraph [0003] – Enterprise systems management).

As per claim 5, Morozov as modified teaches:
The method according to claim 1, wherein two data sets are only then reconciled if said data sets are received within a predefined time interval (Morozov, [0025] – Executing reconciliation requests that can be triggered to run at various times, e.g., each time a new resource or CI is created in a provider data partition 130, at specified intervals based on scheduling criteria, or on demand).

As per claim 6, Morozov as modified teaches:
The method according to claim 1, wherein the threshold data sets originate from different systems management tools (Morozov, [0021] – A particular dataset may represent production data, obsolete data, a future data state, or data provided by different discovery applications, wherein different discovery applications are equivalent to different systems management tools).

As per claim 7, Morozov as modified teaches:
The method according to claim 1, wherein said predefined certainty threshold value is dependent on a type of object said data set is related to (Morozov, [0025] – The parameters of the reconciliation request may serve in some manner to limit the number or types of configuration objects that are considered by the reconciliation process).

Claims 9-10, and 13-15 are directed to a system performing steps recited in claims 1-2, and 5-7 with substantially the same limitations.  Therefore, the rejections made to claims 1-2, and 5-7 are applied to claims 9-10, and 13-15.

Claims 17-18 are directed to a computer program product performing steps recited in claims 1-2 with substantially the same limitations.  Therefore, the rejection made to claims 1-2 are applied to claims 17-18.

Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Morozov in view of Arangali in view of Mansour in view of Bearden and further in view of Lowekamp et al. 20090016368 A1 (hereinafter referred to as “Lowekamp”).

As per claim 3, Morozov as modified teaches:
The method according to claim 1, wherein said static data comprises a device name (Bearden, [0229] – A device can be labeled with its name, IP address, or a unique number internal to the system), 
an operating system name (Bearden, [0114] – Another example is to use network mapper (nmap) which is an open source utility for determining the hosts in a network as well as information pertaining to these hosts such as the type of service each host provides, operating system version information, etc.), 
an internet Protocol (IP) address (Morozov, [0031] – IP addresses of two computer system instances must be equal, wherein the IP address is equivalent to static data), and 
a Network Address Translation (NAT) name (Lowekamp, [0083] and [0084] – One of the complexities in handling large-scale P2P networks is that peers at different locations (multiple homes and multiple offices) may be behind network address translations (NAT), which allow multiple machines at a single location to share a single IP address such as that provided by a broadband ISP).
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Morozov’s invention as modified in view of Lowekamp in order to include NATs in identifying a device; this is advantageous because it allows the system to recognize that NATs could be in use which allows the system to search for other identifiers (Lowekamp, [0084]).

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Morozov in view of Arangali in view of Mansour and further in view of Chew et al. US 20130085902 A1 (hereinafter referred to as “Chew”).

As per claim 8, Morozov as modified teaches:
The method according to claim 1, wherein said uncertainty factor is a function of a number of matching data fields in said static data of said data sets (Morozov, [0031] – A rule intended to identify computer system instances might specify that the IP addresses of both instances be equal, wherein an IP address is one of the data fields that can be matched that is static data), and 
Morozov doesn’t go into detail about only reconciling data based on an undercut of an uncertainty threshold, however, Chew teaches:
wherein said reconciliation is only performed if the predefined uncertainty threshold value is undercut (Chew, [0030] – If the measure of correlation exceeds the critical value at a pre-defined confidence threshold (which can be set and/or varied by the user), then the candidate pair is ruled in (that is, the pair of transactions is reconciled), otherwise it is ruled out, wherein a confidence value exceeding a threshold is equivalent to a value being beneath an uncertainty value, which is what an undercut is according to paragraph [0033] of the application’s specification).
It would have been obvious for one of ordinary skill in the art at the time of the filing of the application to modify Morozov’s invention as modified in view of Chew in order to reconcile data only if a value is within a threshold; this is advantageous because it allows the user to set which values are reconciled.  Using thresholds is also a well-known technique which has been used in other similar devices as well (Chew, [0030]).

Claim 16 is directed to a system performing steps recited in claim 8 with substantially the same limitations.  Therefore, the rejection made to claim 8 is applied to claim 16.

Response to Arguments
Applicant begins on page 8 with the argument that the cited references don’t disclose the endpoint feature recited in the independent claims.  However, Morozov inherently teaches comparisons of endpoints in a network environment in at least paragraph [0031] because it teaches that two IP addresses must be equal, and IP addresses are inherently associated with endpoints in a network environment.  Therefore, although there’s not a specific mention of the term “endpoint”, this doesn’t mean that endpoints aren’t present in the references.  Paragraph [0071] also explicitly mentions “endpoints in a communication network”, so in this context especially, Morozov teaches the claimed limitations.  It should also be noted that other references may not teach endpoints, but one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments with respect to claims have been considered but are generally moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Maor et al. US 20170017899 A1 teaches a matching requirement which includes a percentage of a first set of values to match as second data set in paragraph [0008].
Beyer et al. US 20070112733 A1 teaches method and system for extracting customer attributes (Title).
Anderson et al. US 20100106724 A1 teaches when an address from one dataset is incomplete or inaccurate, there may be multiple records in the second dataset for which it is a candidate match.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Ellis whose telephone number is (571)270-3443.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 15, 2022
/MATTHEW J ELLIS/Primary Examiner, Art Unit 2152